Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with February 16, 2021, on Yaohua Dong, Ph. D.
The application has been amended as follows: 
1. (Currently Amended) A compound represented by formula L, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein n is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
is a substituted or unsubstituted five or six membered ring, wherein the five or six membered ring optionally contains one or more heteroatoms selected from the group consisting of O, S, N or P; the substituted means that the hydrogen atoms on the group are 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
is a substituted or unsubstituted five- or six-membered aromatic ring, or a substituted or unsubstituted five- or six-membered heteroaromatic ring;
X is-CRaRb-;
Y is substituted or unsubstituted C1-C7 alkylene, or substituted or unsubstituted C2-C7 alkenylene, wherein the substituent is selected from the group consisting of C1-C4 alkyl, hydroxyl; 
Z is selected from the group consisting of O, S, N, and P, or Z is a C-C single bond 
W is NRc or none;
R1, R2, R3, and R4 are each independently selected from the group consisting of H, halogen, cyano, substituted or unsubstituted C3-C4 cycloalkyl, substituted or unsubstituted C1-C4 alkyl, substituted or unsubstituted C1-C4 alkoxy; wherein the substituted means that hydrogen atoms on the group are substituted by one or more substituents selected from the group consisting of halogen[[,]] and C1-C4 alkyl 
R5 and R6 are each independently selected from the group consisting of H, halogen, -CN, hydroxyl, amino, carboxyl, -(C=O)-substituted or unsubstituted C1-C8 alkyl, substituted or unsubstituted C1-C8 alkyl, substituted or unsubstituted C2-C6 alkenyl, substituted or unsubstituted C2-C6 alkynyl, substituted or unsubstituted C1-C8 alkylamino, substituted or unsubstituted C1-C8 alkoxy, substituted or unsubstituted C3-C10 cycloalkyl, substituted or unsubstituted 3-10 membered heterocycloalkyl having 1-3 heteroatoms selected from the group consisting of N, S and O, substituted or unsubstituted C6-C10 aryl, and substituted or unsubstituted 5-10 membered heteroaryl having 1-3 heteroatoms selected from the group consisting of N, S and O;
Ra and Rb are each independently H, halogen, -CN, hydroxyl, amino, carboxyl, -(C=O)-substituted or unsubstituted C1-C8 alkyl, substituted or unsubstituted C1-C8 alkyl, substituted or unsubstituted C2-C6 alkenyl, substituted or unsubstituted C2-C6 alkynyl, substituted or unsubstituted C1-C8 alkylamino, substituted or unsubstituted C1-C8 alkoxy, substituted or 1-C6 alkoxy-alkyl, substituted or unsubstituted C3-C10 cycloalkyl, substituted or unsubstituted 3-10 membered heterocycloalkyl having 1-3 heteroatoms selected from the group consisting of N, S and O, substituted or unsubstituted C6-C10 aryl, or substituted or unsubstituted 5-10 membered heteroaryl having 1-3 heteroatoms selected from the group consisting of N, S and O;
Rc is H, halogen, -CN, hydroxyl, amino, carboxyl, -(C=O)-substituted or unsubstituted C1-C8 alkyl, substituted or unsubstituted C1-C8 alkyl, substituted or unsubstituted C2-C6 alkenyl, substituted or unsubstituted C2-C6 alkynyl, substituted or unsubstituted C1-C8 alkylamino, substituted or unsubstituted C1-C8 alkoxy, substituted or unsubstituted C3-C10 cycloalkyl, substituted or unsubstituted 3-10 membered heterocycloalkyl having 1-3 heteroatoms selected from the group consisting of N, S and O, substituted or unsubstituted C6-C10 aryl, or substituted or unsubstituted 5-10 membered heteroaryl having 1-3 heteroatoms selected from the group consisting of N, S and O;


2.	(Original) The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof, wherein the compound is of a formula selected from the group consisting L-1, L-2, L-3 and L-4:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,
in each formula, n is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10;
the definitions of A ring, B ring, X, R1, R2, R3, R4, R5, and R6 are as described in claim 1.
3.	(Original) The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof, wherein the compound of formula I has a structure shown in the following formula II:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

II
wherein X1 is -CR= or -N=, X2 is -NR-; and R is H or C1-C4 alkyl.
4.	(Original) The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof, wherein the X2 is -NCH3-.
5.	(Original) The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof, wherein the compound of formula I has the following structure:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
III

6.	(Original) The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof, wherein the compound of formula I has a structure shown by the following formula IV-1 or IV-2:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

IV-1					IV-2.
7.	(Currently Amended) The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof, wherein Ra is selected from the group consisting of substituted or unsubstituted C1-C8 alkyl, substituted or unsubstituted C1-C8 alkoxy, and substituted or unsubstituted C1-C6 alkoxy-alkyl; and
Rb is H.
8.	(Original) The compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof, wherein the compound is the compound 10a1-60y2 as described in Table 1, wherein Peak 1 and Peak 2 refer to the order of the enantiomers’ peaks in reversed-phase HPLC, wherein Peak 1 is the first peak in the enantiomer, and Peak 2 is the latter peak of the enantiomer.
9.	(Original) A method for preparation of compound of claim 1, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof, wherein the formula L compound is a compound represented by formula VII-1, and the method comprises the following steps:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

in an inert solvent, reacting formula L1 compound with 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 to provide compound L;
wherein R is a leaving group, and the definitions of the remaining groups are as described in claim 1.
10.	(Original) A compound selected from the group consisting of:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

in each formula, Rg is selected from the group consisting of H, halogen, -CN, hydroxyl, amino, carboxyl, -(C=O)-substituted or unsubstituted C1-C8 alkyl, substituted or unsubstituted C1-C8 alkyl, substituted or unsubstituted C2-C6 alkenyl, substituted or unsubstituted C2-C6 alkynyl, substituted or unsubstituted C1-C8 alkylamino, substituted or unsubstituted C1-C8 alkoxy, substituted or unsubstituted C3-C10 cycloalkyl, substituted or unsubstituted 3-10 membered 6-C10 aryl, and substituted or unsubstituted 5-10 membered heteroaryl having 1-3 heteroatoms selected from the group consisting of N, S and O;
the definition of each group is as described in claim 1.

11.	(Original) A pharmaceutical composition, wherein comprises (1) the compound, or the stereoisomer thereof, tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate of claim 1 and (2) pharmaceutically acceptable carriers.
12.	(Currently Amended) A method for treating hepatitis B virus infection comprising administering the compound, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof of claim 1to a subject in need thereof.
13.	(Original) A hepatitis B virus inhibitor which comprises a compound, or a stereoisomer or a tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof of claim 1.
14.	(Original) A method for in vitro inhibiting hepatitis B virus, which comprises the step: contacting the compound, or a stereoisomer or tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof of claim 1 with hepatitis B virus so as to inhibit the replication of hepatitis B virus.
15.	(New) The compound of claim 1, wherein 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
is a substituted or unsubstituted five or six membered ring, wherein the five or six membered ring optionally contains one or more heteroatoms selected from the group consisting of O, S, N or P; the substituted means that the hydrogen atoms on the group are substituted by one or more substituents of methyl.
16.	(New) The compound of claim 1, wherein R1, R2, R3, and R4 are each independently selected from the group consisting of H, halogen, cyano, difluoromethyl, difluoroethyl, monofluoromethyl, trifluoromethyl, and trifluoromethoxy.
17.	(New) A method for treating hepatitis B virus infection comprising administering the pharmaceutical composition of claim 11 to a subject in need thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Gua et al., U.S. Patent No. 9,399,619.  Gua discloses sulfamoyl benzamide compounds for the purpose of treating hepatitis B virus (HBV).  (See Gua et al., US ‘610 patent, claim 1.)  The difference between the compound(s) of the prior art and present invention is the core compound structure.  The prior art does not disclose a compound wherein ring A of the formula(s) of the present invention is/are fused with a heterocyclic ring containing the heteroatoms N and S.  Accordingly, the compounds of the present invention are patentable over the prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625